PER CURIAM.
Kendrick O’Meara appeals the district court’s order granting the Government’s motion to revoke O’Meara’s conditional release and denying O’Meara’s motion that he be unconditionally released from both federal and state custody. We have reviewed the record and the district court’s opinion, and we find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. O’Meara, No. CR-91-44 (S.D.W.Va. Sept. 7, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.